Title: To Thomas Jefferson from Miguel de Lardizábel y Uribe, 30 May 1787
From: Lardizábel y Uribe, Miguel de
To: Jefferson, Thomas


Madrid, 30 May 1787. Since he has received no reply to the letter he wrote on his arrival in Spain, he writes again to inquire about TJ’s health, and to express appreciation for his many courtesies. His earlier letter mentioned that he had put the copying press into Carmichael’s hands; has been almost constantly at court, and so unable to procure the books TJ desired, but promises to do his utmost. Sends compliments to Short, and gives Madrid as address.
